

115 HRES 271 IH: Expressing the sense of the House of Representatives that the United States Trade Representative should commence negotiations to enter into a bilateral trade agreement with Taiwan.
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 271IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Yoho (for himself, Mr. Royce of California, Ms. Ros-Lehtinen, Mr. Diaz-Balart, and Mr. Harper) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the United States Trade Representative
			 should commence negotiations to enter into a bilateral trade agreement
			 with Taiwan.
	
 Whereas the United States and Taiwan share a close bilateral relationship, codified in the Taiwan Relations Act (22 U.S.C. 3301 et seq.), which has been of enormous economic, cultural, and strategic advantage to both the United States and Taiwan;
 Whereas the United States-Taiwan relationship is critical for the promotion of prosperity, democratic values, and regional security throughout the Asia-Pacific region;
 Whereas Taiwan is a member of the World Trade Organization, the Asia-Pacific Economic Cooperation grouping, and the Asian Development Bank, and is one of the largest and most important economies in the Asia-Pacific region;
 Whereas in 1994, the United States and Taiwan signed a Trade and Investment Framework Agreement (TIFA) that has served as the foundation for bilateral trade promotion, trade dispute resolution, and investment cooperation between the two economies;
 Whereas in 2016, Taiwan was the United States tenth-largest trading partner in goods with more than $65,000,000,000 in goods traded between the two, and in addition the United States was the leading country for foreign direct investment in Taiwan;
 Whereas in 2015, Taiwan was the United States seventh-largest market for agricultural products with $3,200,000,000 in United States exports to Taiwan, an amount that could increase more rapidly under a bilateral trade agreement;
 Whereas a bilateral trade agreement between the United States and Taiwan would provide a means to continue facilitating the growth of this valued trading partnership while addressing certain outstanding issues affecting United States exports, allowing both the United States and Taiwan to continue to invest and share in each other’s economic success;
 Whereas a bilateral trade agreement between the United States and Taiwan could reduce regulatory barriers that currently affect United States agricultural products and various United States services, while respecting each partner’s intellectual property rights;
 Whereas the United States welcomed efforts by Taiwan authorities to follow through on commitments related to intellectual property rights made in 2015 under the TIFA;
 Whereas Taiwan plays a central role in the global electronics industry, producing more than 90 percent of the world’s motherboards and notebook computers, and is the largest consumer of semiconductor manufacturing equipment and has the largest semiconductor foundry manufacturing economy;
 Whereas people-to-people relations between the United States and Taiwan continue to grow, with travel for business and pleasure to the United States from Taiwan increasing 50 percent since Taiwan’s designation for participation in the United States visa waiver program in October 2012;
 Whereas Taiwan currently has the seventh-highest number of citizens who are studying in the United States;
 Whereas in 2015, the United States and Taiwan signed a memorandum of understanding to establish the Global Cooperation and Training Framework, which seeks to expand already robust cooperation to address global challenges in third countries, in areas such as international humanitarian assistance, public health, environmental protection, energy, technology, education, and regional development;
 Whereas Taiwan, as a democracy and free market economy, shares the United States principles and values, providing a strong foundation for open, fair, and mutually beneficial trade relations; and
 Whereas a bilateral trade agreement between the United States and Taiwan would indicate that Taiwan has committed itself to maintaining high standards in international trade, which would signify that Taiwan is a sound economic partner and is eager to deepen engagement in the global economy: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the United States and Taiwan share significant and continuing opportunities in our bilateral trade relationship;
 (2)recognizes that a high-standard bilateral trade agreement between the United States and Taiwan would help to develop such opportunities, reduce barriers, deepen economic cooperation, and facilitate mutual benefits; and
 (3)encourages the United States Trade Representative to commence negotiations to enter into a bilateral trade agreement with Taiwan.
			